 In the Matter of LIBERTY CARILLONS, INC., EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 3, A. F. L.,PETITIONERCase No. 2-RCD9. Decided April 921, 1948Mr. S. Lawrence Atkins,of New York City, for the Employer.Mr. Julius Heller,of New York City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case washeld at New York City, on December 23, 1947, before Herbert C. Kane,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLiberty Carillons, Inc., a New York corporation, is engaged in themanufacture and distribution of bell-toned musical instruments. Itmaintains its main office at 551 Fifth Avenue and a plant and labora-tory at 231 East 47th Street, both in New York City. During thepast year, the Employer purchased raw materials, consisting chieflyof amplifiers, radio tubes, racks and panels, steel rods, aluminum, andsound projectors, valued in excess of $50,000, of which approximately90 percent was shipped from points outside the State of New York.Its sales during the same year were valued in excess of $110,000, ofiThe hearing officer properly refused to peimit the Employer to inquire into the showingof interest made by the PetitionerThis is an administrative matter and is not subjectto direct or collateral attack at a healing.Matter of Southern Advance Bag and PaperCo , 75 N L R B 614;Matter of Mascot StoveCo., 75 N. L R. B.427, Matter of 0 D.Jennings if Company,68 N L. R B 516, at 517-5182Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoardMembers [Chairman -Herzogand Members Murdock and Gray]77N L R. B.,No..28.245788886-49-vol. 77-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich approximately 90 percent represented sales and shipments topoints outside the State of New York.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.-II.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties,that all produc-tion and maintenance employees,excluding office and clerical em-ployees and all supervisors,as definedby theAct, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Liberty Carillons, Inc., NewYork City, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Second Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Brotherhood ofElectricalWorkers, Local 3, A. F. L., for the purposes of collectivebargaining.